Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 41, 50, 54 and 61 recite “four data (DQ) taps that loop back to the DFE summer.” Only a single line in paragraph 44 refers to summing circuits, which recites: ”the equalization circuitry includes summing circuits 432 to sum the inputs of the various slicers.” However, this does not adequately describe how four data (DQ) taps that loop back to the DFE summer.
Claims 42-49, 51-53, 55-60 and 62-63, inherit the deficiencies of claims 41, 50, 54 and 61, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41, 50, 54 and 61 recite “four data (DQ) taps that loop back to the DFE summer.” It is not understood where these DQ taps are located and how they are looping back to the summer. This makes the claims indefinite and not given weight in the below rejection.
Claims 42-49, 51-53, 55-60 and 62-63, inherit the deficiencies of claims 41, 50, 54 and 61, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe and Ware(US 2011/0235459).

Regarding claim 41, as best understood, Zerbe discloses a device comprising: a hardware interface to interconnect to a data signal line(Figure 1, data signal line 115) from an integrated circuit(Figure 1, 105); and a receiver circuit(Figure 1, receiver 110) coupled to the hardware interface to receive a data signal over the data signal line, the receiver circuit including a decision feedback equalization (DFE) circuit(Figure 1, DFE 152) with a DFE summer(Figure 1, summer connected to 158); the DFE circuit to provide equalization to the data signal received over the data signal line(Paragraph 39, receiver 110 may include a linear equalizer 150 and a multi-tap decision-feedback equalizer (DFE) 152. Linear equalizer 150 equalizes the received data signal RP/RN from channel 115 to produce an equalized signal Veq.).
Zerbe does not specifically disclose the device and integrated circuit are a memory and memory controller, respectively. However, Ware discloses a memory device 103 and memory controller 101(Figure 1A). It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teachings of Zerbe and Ware to have Zerbe’s the device and integrated circuit as a memory and memory controller of Ware so that data equalization can be provided in memory-memory controller connection.
Regarding claim 42, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the hardware interface comprises a DRAM package ball to interface with the data signal line(Ware: Paragraph 52, DRAM).
Regarding claim 43, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the DFE circuit is to provide the equalization to the data signal after the data signal is latched by the receiver circuit(Zerbe: Figure 7, buffer 710).
Regarding claim 44, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the DFE circuit comprises a 1-way DFE(Zerbe: Paragraph 41, Taps can be turned on or turned off).
Regarding claim 45, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the DFE circuit comprises a 2-way DFE(Zerbe: Paragraph 41, Taps can be turned on or turned off).
Regarding claim 46, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the DFE circuit comprises a 4-way DFE(Zerbe: Paragraph 41, Taps can be turned on or turned off).
Regarding claim 47, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the data signal line comprises a first of multiple data signal lines, wherein the memory device includes a receiver circuit with a DFE circuit for each of the multiple data signal lines; wherein an equalization setting for the DFE circuit for the first of the multiple data signal lines is specific to the first data signal line, with other data signal lines having other DFE equalization settings(Zerbe: Paragraph 42, pair of transmitters 230 and 235 transmits data signals Da0 and Da1 from IC 205 to a respective pair of receivers 227 and 229 on IC 210 via channels 215 and 220, and a transmitter 240 transmits data signal DaN from IC 210 to a corresponding receiver 245 on IC 205 via channel 225. Receivers 227, 229, and 245 may each include a linear equalizer and a DFE).
Regarding claim 48, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the DFE circuit is to provide the equalization triggered on a data strobe (DQS) edge(Zerbe: Paragraph 72, recovers edge samples).
Regarding claim 49, as best understood, Zerbe and Ware disclose the memory device of claim 41, wherein the memory device comprises a synchronous random access memory (SDRAM) device compatible with a double data rate (DDR) standard(Ware: Paragraph 52, virtually any storage technology may be used in alternative embodiments and SDRAM used DDR is commonly used in the art).
Regarding claim 50, as best understood, Zerbe discloses an IC(Figure 1, transmitter 105) comprising: a hardware interface to interconnect to a data signal line(Figure 1, data signal line 115); and a transmitter(Figure 1, TX Pipe 143) coupled to the hardware interface to send a data signal over the data signal line to a device having a receiver circuit including a decision feedback equalization (DFE) circuit with a DFE summer and four data (DQ) taps that loop back to the DFE summer, the DFE circuit to provide equalization to the data signal sent to the memory device over the data signal line(Paragraph 39, receiver 110 may include a linear equalizer 150 and a multi-tap decision-feedback equalizer (DFE) 152. Linear equalizer 150 equalizes the received data signal RP/RN from channel 115 to produce an equalized signal Veq); and a receiver(Figure 2, 245) coupled to the hardware interface to receive a loopback signal from the memory device in response to the data signal; wherein the transmitter is to send a subsequent data signal over the data signal line to test a different DFE configuration setting(Paragraph 39, receiver 110 may include a linear equalizer 150 and a multi-tap decision-feedback equalizer (DFE) 152. Linear equalizer 150 equalizes the received data signal RP/RN from channel 115 to produce an equalized signal Veq, Paragraph 43, Each transmitter, linear equalizer, and DFE includes a control port by which the corresponding component can be controlled in a manner that affects power usage and speed performance).
Zerbe does not specifically disclose the device and IC are a memory and memory controller, respectively. However, Ware discloses a memory device 103 and memory controller 101(Figure 1A). It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teachings of Zerbe and Ware to have Zerbe’s device and IC as a memory and memory controller of Ware so that data equalization can be provided in memory-memory controller connection.
Regarding claim 51, as best understood, Zerbe and Ware disclose the memory controller of claim 50, further comprising: command hardware to generate and send a command to the memory device; wherein the command hardware is to generate and send a command to program a setting for the DFE circuit of the memory device(Zerbe: Paragraph 43, Each transmitter, linear equalizer, and DFE includes a control port by which the corresponding component can be controlled in a manner that affects power usage and speed performance).
Regarding claim 52, as best understood, Zerbe and Ware disclose the memory controller of claim 51, wherein the command hardware is to generate and send a command to program a mode register of the memory device with a setting for the DFE circuit of the memory device(Zerbe: Paragraph 43, Each transmitter, linear equalizer, and DFE includes a control port by which the corresponding component can be controlled in a manner that affects power usage and speed performance).
Regarding claim 53, as best understood, Zerbe and Ware disclose the memory controller of claim 52, wherein the command hardware is to place the memory device in per DRAM accessibility (PDA) mode to program the mode register(Zerbe: Paragraph 43, Each transmitter, linear equalizer, and DFE includes a control port by which the corresponding component can be controlled in a manner that affects power usage and speed performance).
Regarding claim 54, as best understood, Zerbe discloses a system comprising: an IC; and a  device coupled to the IC, a hardware interface to interconnect to a data signal line; a receiver circuit coupled to the hardware interface to receive a data signal over the data signal line from the IC controller, the receiver circuit including a decision feedback equalization (DFE) circuit with a DFE summer, the DFE circuit to provide equalization to the data signal received over the data signal line; and a loopback circuit (Figure 2, 240) to loop the data signal back to the IC(Paragraph 39, receiver 110 may include a linear equalizer 150 and a multi-tap decision-feedback equalizer (DFE) 152. Linear equalizer 150 equalizes the received data signal RP/RN from channel 115 to produce an equalized signal Veq.).
Zerbe does not specifically disclose the device and IC are a DRAM memory and memory controller, respectively. However, Ware discloses a DRAM memory device 103 having a memory array and memory controller 101(Figure 1A). It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teachings of Zerbe and Ware to have Zerbe’s device and IC as a memory and memory controller of Ware so that data equalization can be provided in memory-memory controller connection.
Regarding claim 55, as best understood, Zerbe and Ware disclose the system of claim 54, wherein the DFE circuit is to provide the equalization to the data signal after the data signal is latched by the receiver circuit(Zerbe: Figure 7, buffer 710).
Regarding claim 56, as best understood, Zerbe and Ware disclose the system of claim 54, wherein the DFE circuit comprises one of: a 1-way DFE, a 2-way DFE, or a 4-way DFE(Zerbe: Paragraph 41, Taps can be turned on or turned off).
Regarding claim 57, as best understood, Zerbe and Ware disclose the system of claim 54, wherein the data signal line comprises a first of multiple data signal lines, wherein the DRAM device includes a receiver circuit with a DFE circuit for each of the multiple data signal lines; wherein an equalization setting for the DFE circuit for the first of the multiple data signal lines is specific to the first data signal line, with other data signal lines having other DFE equalization settings(Zerbe: Paragraph 42, pair of transmitters 230 and 235 transmits data signals Da0 and Da1 from IC 205 to a respective pair of receivers 227 and 229 on IC 210 via channels 215 and 220, and a transmitter 240 transmits data signal DaN from IC 210 to a corresponding receiver 245 on IC 205 via channel 225. Receivers 227, 229, and 245 may each include a linear equalizer and a DFE).
Regarding claim 58, as best understood, Zerbe and Ware disclose the system of claim 54, the memory controller further comprising: command hardware to generate and send a command to the DRAM device; wherein the command hardware is to generate and send a command to program a setting for the DFE circuit of the DRAM device(Zerbe: Paragraph 43, Each transmitter, linear equalizer, and DFE includes a control port by which the corresponding component can be controlled in a manner that affects power usage and speed performance).
Regarding claim 59, as best understood, Zerbe and Ware disclose the system of claim 54, wherein the DRAM device comprises a synchronous random access memory (SDRAM) device compatible with a double data rate (DDR) standard(Ware: Paragraph 52, virtually any storage technology may be used in alternative embodiments and SDRAM used DDR is commonly used in the art).
Regarding claim 60, as best understood, Zerbe and Ware disclose the system of claim 54, further comprising one or more of: a host processor device coupled to the memory controller; a display communicatively coupled to a host processor; or a network interface communicatively coupled to a host processor(Ware: Figure 1A, Host interface).
Regarding claim 61, as best understood, Zerbe and Ware disclose the method comprising: receiving a data signal over a data signal line from an IC; and providing equalization to the data signal with a decision feedback equalization (DFE) circuit that includes a DFE summer and four data (DQ) taps that loop back to the DFE summer(Paragraph 39, receiver 110 may include a linear equalizer 150 and a multi-tap decision-feedback equalizer (DFE) 152. Linear equalizer 150 equalizes the received data signal RP/RN from channel 115 to produce an equalized signal Veq).
Zerbe does not specifically disclose the IC is a memory controller. However, Ware discloses a memory controller 101(Figure 1A). It would have been obvious to one of ordinary skill in the art, at the time of filing to combine the teachings of Zerbe and Ware to have Zerbe’s IC as memory controller of Ware so that data equalization can be provided in memory-memory controller connection.
Regarding claim 62, as best understood, Zerbe and Ware disclose the method of claim 61, further comprising latching the data signal with a receiver circuit; wherein providing the equalization comprises applying equalization to the data signal with the DFE circuit after the data signal is latched by the receiver circuit(Zerbe: Figure 7, buffer 710).
Regarding claim 63, as best understood, Zerbe and Ware disclose the method of claim 61, wherein the DFE circuit comprises one of: a 1-way DFE, a 2-way DFE, or a 4-way DFE(Zerbe: Paragraph 41, Taps can be turned on or turned off).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187